DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 11-12 and 15 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Maes et al., (hereafter Maes), WO 2011/095824 A1.
	 With regard to claims 1, 4 and 15, Maes teaches a wood product, named a composite, made from pressed acetylated wood fiber. The fibers been dried before pressing to moisture content between 2 to 10% and then formed onto a final product by defibration and adding an adhesive which is preferably MDI, methyl-diphenyl diisocyanate, aka, methylene diphenyl diisocyanate or polymeric di-phenylmethane diisocyanate; see page 4, line 3 through page 5, line 141. Maes teaches on table VI acetylated fibers dried to moisture content of 6.7% which is within the claimed range (reading also on claim 4) and made into MDF panels, i.e., medium density fiberboard. Even though the panels for that specific example was made with phenol formaldehyde (PF), Maes teaches that the preferred is MDI, aka pMDI (page 6, lines 3-6). It seems that Maes teaches all the elements of the claims or at the very least the minor modification(s) to obtain the claimed product, e.g., using MDF as the adhesive, would have been obvious to one of ordinary skill in the art, since he/she would have reasonable expectation of success if such adhesive were used and Maes explicitly teaches that MDF is the preferred adhesive, id.
	Regarding to claims 11 and 12, Maes teaches the making of fiberboards and explicitly medium density fiberboards; see page 6, lines 1-2 following table III and page 9, lines 1-2 following table VII.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 11-12 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Acetylated Wood Fibers.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 The lines are written lines, i.e., the spaces are not included.